Citation Nr: 1601026	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-46 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from February 1985 to February 1988 and from July 2008 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A May 2014 Board decision denied service connection for hearing loss of the left ear and also denied entitlement to an initial compensable rating for service-connected right ear hearing loss.  

The Veteran appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in February 2015, pursuant to a February 2015 Joint Motion for Partial Remand (JMR), the denial of service connection for hearing loss of the left ear was upheld but that portion which denied an initial compensable rating for right ear hearing loss was vacated and that matter was remanded pursuant to 38 U.S.C. §7252(a), for action consistent with the terms of the JMR.  

Thereafter, the Board remanded the case in March 2015.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims an inability work or there is cogent evidence of unemployability due to service connected disabilities.  However, the record is clear that the Veteran continues to be employed on a full-time basis.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F3d. 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

For the entire appeal period, the Veteran's nonservice-connected left ear has had hearing acuity of no worse than Level I hearing, and he has had no worse than Level II hearing in the service-connected right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) it was held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

This appeal stems from the initial noncompensable rating assigned upon granting service connection for hearing loss in the right ear.  Once service connection is granted the claim is substantiated, and additional notice is not required as to the downstream elements of the initial rating assigned or the effective date of the grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004).  

Lastly, the JMR did not specify that there was any defect or deficit with respect to compliance with VA's duty to provide appropriate notice in this case.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records (STRs) have been obtained.  As will be explained, he declined to testify in support of his claim.  His post-service VA treatment records have been obtained and considered.  In fact, pursuant to the Board remand additional outstanding VA outpatient treatment (VAOPT) record have been obtained.  

In the Veteran's August 2009 claim, he Veteran reported treatment from a private physician.  In the September 2009 VCAA letter, he was requested to provide an authorization form to allow VA to obtain records from such facility, or submit the records himself.  Following and pursuant to the 2015 Board remand, by letter in June 2015 he was requested to send any additional treatment records or supporting lay statements.  No response from the Veteran was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In the Veteran's VA Form 9, Appeal to the Board, he requested a hearing before a Decision Review Officer (DRO); however, thereafter an undated Report of Contact, apparently created in January 2011, shows that he desired for another VA rating examination in lieu of a DRO hearing.  A September 2011 letter to the Veteran shows that a hearing was scheduled for October 12, 2011.  An October 11, 2011, letter from his service representative cancelled that hearing in lieu of an examination.  That examination was conducted in January 2012.   

And all this was in compliance with the March 2015 Board remand.  

The Veteran was provided VA audiology examinations in February 2010 and January 2012.  The JMR stated that these were inadequate because they failed to "fully described the functional effects caused by [the] hearing disability in his or her final report" in accordance with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

Pursuant to the March 2015 Board remand, the Veteran was afforded another VA audiology examination in August 2015.  All the examinations were predicated on an interview with the Veteran, a review of the record, including his service treatment records, and full audiological examinations, and addressed relevant rating criteria.  

Addressing the concerns in the JMR, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) it was held that relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the August 2015 VA examiner addressed the matters relative to the holding in Martinak, as instructed in the March 2015 Board remand and the February 2015 JMR.  Specifically, the August 2015 VA examiner was to address the contentions that the Veteran had hearing difficulty at home and work, such as his reports of needing others to repeat themselves often and an inability to hear others on the telephone, and an inability to hear trucks approaching while working.  

The August 2015 examiner noted the Veteran subjective concerns for impaired hearing while working and in personal situations.  Occupationally, he felt he was limited in hearing such sounds as an air leak while performing maintenance inspections on his truck and also had great difficulty communicating with co-workers in the presence of background noise.  He also had difficulty hearing his dispatcher when receiving instructions from pick-ups and drop-offs with his work.  Socially, his relationship with his wife had been strained because he often did not understand what she was saying and that misinterpretations had led to disagreements.  Also, he felt that his hearing had impaired his personal safety because he was unable to hear an attempted break-in until his dog was able to alert him.  

Therefore, the Board finds that the August 2015 VA examination took into account the functional effects caused by the Veteran's right ear hearing loss in accordance with Martinak, supra.  

However, the Board notes that in the October 2015 Post-Remand Brief the Veteran's service representative alleged that VA examiner's had not considered that he had to raise the volume of his television in order to hear it and that to comprehend personal conversations he had to face speakers and watch their faces and mouths.  As to this, while each concern of the Veteran related throughout the appeal was not individually addressed, the 2015 VA examiner concluded that audiometric testing showed the Veteran's hearing to be well within normal limits in the left ear across a broad frequency range and within normal limits in the right ear with a mild high frequency hearing loss at 3000 Hz and above and word recognition score was also excellent in the left ear.  The Veteran's hearing was essentially symmetrical, bilaterally, with the exception of 4000 Hz. in the right ear.  From this, and after having reported the Veteran's subjective complaints, it was found that there could be difficulty localizing sound when hearing acuity was asymmetrical in multiple frequencies but this was not the case for the Veteran.  Rather, he had good word recognition scores, which tends to diminish the accuracy of the complaints of difficulty communicating with people, and his hearing acuity that was essentially symmetrical.  Moreover, the objective testing did not suggest occupational functional limitations.  

Moreover, nothing in the Court's holding in Martinak, supra, mandates that each specific example of potential hearing difficulty which a Veteran might possible encounter or report be addressed individually.  Rather, the holding in Martinak, supra, was that a VA audiologist was to describe the function effects of a hearing loss on occupational functioning and daily activities.  This is what the August 2015 VA audiologist did.  In fact, even the JMR indicated that the February 2010 VA examiner failed to adequately address the functional effects of the hearing disability on the Veteran as a "whole."  The JMR did not mandate that that each specific example of potential hearing difficulty which a Veteran might possible encounter or report be addressed individually.  

The JMR further stated that while the January 2012 VA examiner reported that the hearing disability caused no effects on the Veteran's daily activities, no rationale was stated.  Here, however, the August 2015 VA examiner did provide a rationale.  

Also pursuant to the March 2015 Board remand, the case was referred by the RO to the Director of VA Compensation Services for administrative review, and a determination was made in October 2015.  

Thus, the Board finds the VA examinations, and particularly the August 2015 examination, of record are adequate to adjudicate the Veteran's claim for an initial rating for right ear hearing loss, and no further examination is necessary.  Moreover, there has been substantial compliance with the March 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Background

VA treatment records dated July 2009 noted no change in the Veteran's hearing.  On VA outpatient treatment (VAOPT) evaluation in January 2010 his hearing was intact to hearing fingers being rubbed.  

On VA psychiatric examination in January 2010 it was noted that the Veteran's pre-military highest level of education was the 12th grade.  Prior to service he had worked as a cashier at a gas station.  During service he was a combat engineer, but he had also been a truck driver in convoys.  He was still in the Army Reserves.  In 1994 he took a truck driving course at a vocational school to learn to drive commercial tractors and trailers.  He had approximately 16 years of experience driving a truck.  His psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although generally functioning satisfactorily with routine behavior and self-care.  The diagnoses were posttraumatic stress disorder (PTSD) and a depressive disorder, not otherwise specified (NOS).  His Global Assessment of Functioning (GAF) score was from 60 to 65.  

On VA general medical examination in February 2010 it was reported that the Veteran was employed a full-time basis as a truck driver, and had been so employed for the last 1 to 2 years.  In the last 12 months he has lost 3 weeks from work due to VA appointments.  Due to his service-connected left 5th digit strain he had problems buttoning his shirts, putting on his pants, and tying his shoes.  He was right handed.  

On VA audiology examination in February 2010 the Veteran's claim file and medical records were reviewed.  It was noted that noise exposure in service was conceded due to his driving a truck and exposure to an explosion from an improvised explosive device (IED).  The examination included an audiometric evaluation that revealed the following results, in decibels: 

Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
20
20
30
45
100
Left Ear
20
20
25
25
94

Threshold levels at 500 Hz were 20 dbs in the right ear and 25 dbs in the left ear.  Speech recognition score revealed 94 percent in the left ear and 100 percent in the right ear.  It was reported he had bilateral tinnitus which was constant.  The examiner opined that hearing loss in the right ear and tinnitus were most likely caused by the Veteran's first period of military service and exacerbated by the second period of service.  The examiner diagnosed clinically normal hearing in both ears, except for a moderate sensorineural hearing loss in the right ear at 4000 Hertz.  

It was reported that tympanograms revealed normal middle ear function, bilaterally.  Tinnitus interfered with relaxation and concentration.  Speech recognition scores, using the Maryland CNC 50 word list were consistent with clinically normal hearing in both ears, except for the moderate sensorineural hearing loss in the right ear at 4000 Hz.  

On VA general medical examination in February 2010 it was reported that the Veteran had low back pain from lumbar degenerative disc disease (DDD) with significant effects on his usual occupation due to decreased concentration, decreased mobility, weakness of fatigue, decreased strength, and lower extremity pain.  Also, there were effects on his usual daily activities, which were mild as to feeding, bathing, dressing, toileting, and grooming.  They were moderate as to chores, shopping and exercise.  They were severe as to sports, recreation, and traveling.  He had no incapacitating episodes and did not use an assistive device.  He could walk 1 to 3 miles.  

As to sleep apnea the Veteran reported not feeling rested after sleeping and as to his left varicocele he occasionally had pain in that area.  The effects of the sleep apnea on his occupational activities were decreased concentration, decreased mobility, weakness or fatigue, and pain.  While he had pain, the left varicocele had no effect on occupational activities or usual daily activities.  He had some decreased motion of the left 5th finger, with decreased ability for grabbing and holding with the left hand.  

In his November 2010 substantive appeal, the Veteran stated that his family noticed a significant change in his ability to hear when he returned from Iraq.  He reported an inability to hear lower or softer tones, which had been a source of arguments at home as well as work in both his civilian and military reserve jobs.  Most notably he had an inability to hear others on the telephone.  He further noted his hearing loss was a danger at work because he could not hear when a truck was approaching while he walked through a parking lot, fueling station or delivery site.  He also noted that others had to repeat themselves when talking to him. 

On VA examination in January 2012 audiometric testing revealed the following results, in decibels: 

Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
20
20
25
45
94
Left Ear
15
20
25
20
94

Threshold levels at 500 Hz were 25 dbs in the right ear and 20 dbs in the left ear.  

The Maryland CNC word list speech recognition score for the each ear was 94 percent, which the examiner noted was excellent.  The examiner noted that the Veteran did not have disabling hearing loss in his left ear.  The examiner diagnosed moderate sensorineural hearing loss in the right ear.  There was no condition which if treated would lead to a change in hearing threshold levels.  Also, there was no need for medical follow-up for any ear or hearing problem.  There were no significant effects on the Veteran's occupation or usual daily activities.  

A January 2012 VAOPT record reflects that the Veteran denied difficulty performing the activities of daily living.  February 2012 VAOPT record shows that he had been married for 12 years and, for the most part, got along with everybody.  There was no marked interruption in his occupational or social functioning.  A September 2012 VAOPT reflects that he was recently diagnosed as being pre-diabetic.  A March 2013 VAOPT noted that he had successfully worked as a truck driver for 20 years and he had no work issues.  A July 2013 VAOPT record demonstrates that he continued to work but, although right handed, he had injured his right elbow and forearm while cranking a trailer, and was now using his left arm to do this.  His right elbow pain did not disturb his sleep since having begun to use a right elbow strap.  He was still in the Army Reserves.  

On VA audiometric testing in August 2015, pursuant to the March 2015 Board remand, the following results, in decibels, were revealed: 



Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
20
25
30
45
88
Left Ear
15
20
25
25
96

Threshold levels at 500 Hz were 20 dbs in the right ear and 20 dbs in the left ear.  

At the time of that examination the Veteran's claim file was reviewed via VBMS.  The examiner reported that the test results were valid for rating purposes.  The use of Word Recognition Score, the Maryland CNC word list, was also stated to be appropriate.  The diagnosis was a sensorineural hearing loss in each ear in the frequency range of 6000 Hz or higher, and a sensorineural hearing loss in the right ear from 500 to 4000 Hz.  It was reported that the Veteran's hearing loss did not impact the ordinary conditions of his daily live, including his ability to work.  

The examiner further observed that the Veteran reported subjective concerns for impaired hearing while working and in personal situations.  He stated that while at work he was limited in hearing such sounds as an air leak while performing maintenance inspections on his truck and also he had great difficulty communicating with co-workers in the presence of background noise.  He also had difficulty hearing his dispatcher when receiving instructions from pick-ups and drop-offs with his work.  

As to his personal life, the Veteran stated that he noticed issues with his hearing loss, e.g., his relationship with his wife had been strained because he often did not understand what she was saying and that misinterpretations had led to disagreements.  Also, he felt that his hearing had impaired his personal safety because he was unable to hear an attempted break-in until his dog was able to alert him.  

The examiner further stated that the current audiometric testing showed the Veteran's hearing to be well within normal limits in the left ear across a broad frequency range and within normal limits in the right ear with a mild high frequency hearing loss at 3000 Hz and above.  Word recognition score was also excellent in the left ear.  The Veteran's hearing was essentially symmetrical, bilaterally, with the exception of 4000 Hz.  The examiner commented that when hearing acuity was asymmetrical in multiple frequencies, there were times when listeners could have trouble with localizing sound.  However, this was not the case for the Veteran based on the objective results obtained on the current testing, as well as in the past.  Rather, he had good word recognition scores in addition to having hearing acuity that was essentially symmetrical.  Thus, objective testing would not suggest occupational functional limitations.  

The examiner also stated that the Veteran's tinnitus did not impact the ordinary conditions of daily life, including the ability to work.  Although the examination report indicates that the opinion in this case was made with regard to the Veteran's hearing loss and did not address the difficulties in employment posed by other disabilities, it was noted that the Veteran reported subjective concerns for tinnitus while working and in personal situations.  He reported that when at work he was often tired.  He stated that tinnitus prevented him from falling asleep and staying asleep.  He stated that in the past tinnitus had affected his ability to concentrate and relax.  

The examiner commented that while tinnitus could be distracting, the Veteran's records were silent for complaints of tinnitus with a relation to insomnia.  Also, he had been diagnosed as having sleep apnea.  Current test results combined with a review of the Veteran's records indicated that sleep issues not related to tinnitus would not suggest occupational functional limitations due to tinnitus.  

In September 2015 the Appeals Management Center (AMC) referred the case the Director of Compensation Services.  The referral letter stated that evidence previously of record was to be considered, in addition to VA treatment records from VA Medical Centers in Milwaukee, Wisconsin; North Chicago, Illinois; and Iron Mountain, Minnesota, from May 2008 to March 2015.  The results of the August 2015 VA audiology examination were reported in detail and it was noted that the additional VA treatment records did not show that the Veteran had been hospitalized for any extended periods of time due either solely to the right ear hearing loss or the cumulative impairment resulting from his multiple service-connected disabilities.  

In an administrative review the Director of Compensation Services denied entitlement to an extraschedular evaluation.  Evidence reference in the referral letter was incorporated by reference.  It was stated that: 

The BVA remand dated March 30, 2015, referred the case to this Service for review of entitlement to an extra-schedular evaluation.  Service connection is established for sleep apnea at 50 percent; post-traumatic stress disorder at 30 percent; degenerative disc disease, lumbar spine at 10 percent; tinnitus at 10 percent; left  varicocele at 10 percent; headaches at 10 percent; left fifth finger strain at 0 percent and right ear hearing loss at 0 percent.  The combined evaluation is 80 percent.  VA examiner in February 2010 indicated a mild level of hearing loss in the right ear by evidence of pure-tone threshold values beginning at 30 db at 3000 Hz and speech recognition at 94%.  Medical opinion linked the hearing loss to in-service event(s).  VA examination in January 2012 showed a mild level of hearing loss in the right ear by evidence of pure-tone threshold values beginning at 25 db at 3000 Hz and speech recognition at 94%.  VA examination in August 2015 indicated a mild level of hearing loss in the right ear by evidence of pure-tong threshold values beginning at 30db at 3000 Hz and speech recognition at 88%.  

None of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of other disabilities neither prevents or interferes with employment now warrants an increased evaluation.  The totality of the evidence does not show right ear hearing loss to be of an exceptional nature.  The rating schedule provides ample opportunity for an increased evaluation pursuant to 38 C.F.R. 4.86 and 4.87.  Therefore, extra-schedular entitlement to an increased evaluation for right ear hearing loss is not warranted.  

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

When service connection is in effect only for hearing loss in one ear, the hearing acuity in the nonservice-connected ear must be regarded as normal for rating purposes under 38 C.F.R. § 4.85(f), unless there is hearing impairment in the nonservice-connected ear which meets the provisions of 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. § 3.383(a)(3).  

When evaluating any claim for impaired hearing, refer to 38 C.F.R. § 3.350 to determine whether a veteran may be entitled to special monthly compensation due either to deafness, or to deafness in combination with other specified disabilities.  38 C.F.R. § 4.85(g).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing acuity will be tested without the use of hearing aids.  38 C.F.R. § 4.85(a).

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.  "The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Initially, in applying the law to the facts of this case, the Board concludes that the repeated postservice VA audiometic tests have shown that the Veteran does not have such diminished hearing acuity in the nonservice-connected ear as to meet the requirements for a hearing loss by VA standards at 38 C.F.R. § 3.385.  Accordingly, and because he does not have complete deafness in either ear, hearing acuity in the nonservice-connected left ear must be considered normal, i.e., Level I hearing acuity.  Similarly, because the Veteran does not having hearing loss in the right ear which warrants at least a 10 percent disability rating, hearing acuity in the nonservice-connected left ear must be considered normal.  Moreover, none of the VA audiometric tests have found that he had threshold levels of 55 dbs or more at any frequency and, as such the exceptional patterns of hearing impairment set forth at 38 C.F.R. § 4.86(a) and (b) are applicable.  

VA Audiology Examination in February 2010

On VA audiology examination in February 2010, the findings for the right ear were an average decibel loss of 29 and speech recognition or discrimination of 100 percent.  As the average decibel loss of 29 is in the range of between 0 and 41 and the speech discrimination score of 100 percent is the range of between 92 and 100 percent, the numerical designation is I under TABLE VI.  

As explained above, the hearing acuity in the nonservice-connected left ear must be regarded, for rating purposes, as normal, i.e., heaving acuity of Level I.  

Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent or a noncompensable disability rating under Diagnostic Code 6100.  

VA Audiology Examination in January 2012

On VA audiology examination in January 2012, the findings for the right ear were an average decibel loss of 28 and speech recognition or discrimination of 94 percent.  As the average decibel loss of 28 is in the range of between 0 and 41 and the speech discrimination score of 94 percent is the range of between 92 and 100 percent, the numerical designation is I under TABLE VI.  

Again, as explained above, the hearing acuity in the nonservice-connected left ear must be regarded, for rating purposes, as normal, i.e., heaving acuity of Level I.  

Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent or a noncompensable disability rating under Diagnostic Code 6100.  

VA Audiology Examination in August 2015

On VA audiology examination in August 2015, the findings for the right ear were an average decibel loss of 30 and speech recognition or discrimination of 88 percent.  As the average decibel loss of 30 is in the range of between 0 and 41 and the speech discrimination score of 88 percent is the range of between 84 and 90 percent, the numerical designation is II under TABLE VI.  

Entering the numeral designations of II and I to TABLE VII yields a disability rating of zero percent or a noncompensable disability rating under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more, and the puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(b) with respect to the findings of any of the postservice audiometric tests.   

Accordingly, even after considering the doctrine of the favorable resolution of doubt, the evidence in this case shows that at no time has the Veteran's service-connected hearing loss in the right ear warranted a compensable evaluation.  

Extraschedular Consideration

The Board has contemplated whether the case should be referred for extraschedular consideration, which is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  As to this, it must first be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  To do this there must be a comparison of the level of severity and symptoms with the rating criteria and if the criteria reasonably describe the  disability level and symptoms, then the disability is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no referral is required.  If the criteria are not adequate for rating purposes, it must secondly be determined whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Then, thirdly, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). 

With regard to the Veteran's service-connected hearing loss in the right ear, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating criteria are definitive and provide a precise result based on audiometric test results.  The "[a]ssignment of disability ratings for hearing impairment [is] derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It has not been alleged that there was any irregularity in VA's mechanical application of the rating schedule in this case and that Board finds that there was no such irregularity.  

The Veteran's subjective statements regarding hearing difficulty, when contrasted with the statements of the August 2015 VA examiner as to the impact of the hearing loss and the repeated results of VA audiometric testing revealing only a minimal, and noncompensable, hearing loss in the right ear are not sufficient to render his hearing disability as one not contemplated by the rating schedule.  As noted by the 2015 VA examiner the Veteran's speech reception threshold do not indicate that he has significantly impaired ability to understand speech and the symmetry of the audiometric test results indicate that he would not have the difficulty localizing sound of which he complaints.  Significantly, the Veteran as not even suggested that his hearing impairment is of such severity as to warrant his use of amplification, i.e., hearing aids, and nothing from the results of any of the repeated VA audiometric tests would suggest this.  

Furthermore, the Schedule for Rating Disabilities provides for multiple levels of compensable ratings should the Veteran's hearing loss increase in severity.  Significantly, the Schedule for Rating Disabilities provides for compensation multiple exceptional hearing loss situations but, as explained, the Veteran does not meet any of these criteria, such as when hearing loss is service-connected for only one ear, hearing loss both ears will be considered service-connected if the provisions of 38 C.F.R. § 3.383 are met, i.e., when hearing loss in the service-connected ear is at least 10 percent, and hearing loss in the nonservice-connected ear meets the provisions of 38 C.F.R. § 3.385 (defining hearing loss for VA purposes) in the other ear.  Moreover, under 38 C.F.R. § 4.85(g) service-connected hearing loss may, in combination with other service-connected disabilities, warrant entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities the rating schedule does not contemplate the total disability picture is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ear hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of his right ear hearing loss, as related above.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria. 

As the Veteran's disability picture with respect to the service-connected hearing loss of the right ear is contemplated by the rating schedule, the threshold issue under Thun is not met.  Consequently, the Board finds that the Veteran's right ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  The Board finds that the rating criteria reasonably describe and compensate the Veteran's disability level and symptomatology for his service-connected right ear hearing loss.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

In the Board remand, the case was to be referred to the VA Director of Compensation Services to address not only whether the service-connected right ear hearing loss alone warranted an extraschedular rating but whether all of the service-connected disabilities, as a whole, warranted an extraschedular rating.  The Board notes that in Wages v. McDonald, 27 Vet. App. 233 (2015) is was held that because the decision of the Director of Compensation and Pension decision on a specific case as to entitlement to an extraschedular TDIU rating "in essence the de facto [RO] decision" it does not constitute evidence, i.e., in the form of opinion evidence.  Thus, the VA Director of Compensation Services decision is not entitled to probative value to be weighed against other evidence of record.  

38 U.S.C. § 1155 provides for creation of the Schedule for Rating Disabilities base on impairment from "specific injuries or combination of injuries" based on average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) provides for extraschedular rating in exceptional or unusual cases when the "scheduler evaluations" are inadequate as to "disability or disabilities."  The use of the plural in the statute and regulation, the use of the word "combination" in the statute thus provides for extraschedular rating based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides for an extraschedular TDIU when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).   

In this case, the Veteran's service-connected sleep apnea has been rated 30 percent disabling from August 1, 2009, and upon finding that he used a CPAP machine as 50 percent disabling from March 5, 2010.  His service-connected PTSD with depressive disorder, NOS, has been rated as 30 percent disabling since August 1, 2009.  This encompasses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), mild memory loss (such as forgetting names, directions, and recent events).  Also, a wide range of other factors are for consideration under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).

However, having maintained full-time gainful employment in the same job for more than 20 years and having a satisfactory marriage and family life for many, many years establishes that he does not have the difficulty in establishing and maintaining effective work and social relationships which warrants a 50 percent rating.  In fact, his GAF score is consistent with this.  

Also, the Veteran's lumbar DDD has been rating 10 percent disabling since August 1, 2009, and is not so severe as to cause incapacitating episodes warranting bedrest prescribed by a physician nor has he ever required the use of a back brace or any form of ambulatory aid.  By regulation, the rating assigned for the service-connected spinal disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.

His tinnitus and left varicocele have both been rated 10 percent disabling since August 1, 2009, and the former causing some difficulty in perception of high pitched sounds and falling asleep, and the latter has been manifested by episodes of pain but without other genitourinary dysfunction.  His 10 percent rating for headaches, also effective since August 1, 2009, encompasses characteristic prostrating attacks on an average of one in 2 months.  No significant or even compensable degree of impairment is shown from the left 5th finger strain, particularly since he is right handed.  

All of this reflects that the Veteran's overall disability has been adequately compensated by a 70 percent combined disability rating since August 1, 2009, and an 80 percent combined disability rating since March 5, 2010.  While not specifically addressed by the VA Director of Compensation Services, this more than adequately compensates the Veteran in light of the fact that he had satisfactorily maintained full-time employment for more than two decades and at that same time he continues to work in the Army Reserves and lead a satisfactory home life.  

Thus, the Board finds that the combined disability ratings that have been assigned are appropriate.  Crucially, the Board finds no credible persuasive evidence of record that shows that the functional impairment caused by the cumulative effect of the Veteran's service-connected disorders is not adequately contemplated by the assigned ratings.  Indeed, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor; 38 C.F.R. § 3.350, Ratings for Special Purposes (setting forth the schedule for special monthly compensation ratings) and 38 C.F.R. § 4.16(b) (extraschedular TDIU consideration).  The overall service-connected disability picture presented here is not suggestive of disability warranting such special consideration.  The Board acknowledges that the service-connected disorders results in time lost from work and, thus, loss of income by his having to keep many VA medical appointments.  However, such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disorders have has interfered with employment beyond what is contemplated by the rating criteria.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

Therefore, the Board finds that even with consideration being given to the doctrine of the favorable resolution of doubt in favor of the Veteran, the criteria for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

Consequently, the Board concludes that there was no error in the determination of the Director of Compensation Services in denying an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

An initial compensable rating for right ear hearing loss is denied.  



____________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


